DETAILED ACTION

The Amendment filed August 26, 2022 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the other power supply circuit (8B,8A)" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Previously only one power supply circuit was claimed.
Claim 23 is rejected merely due to its dependency from Claim 22.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2006/0108867 to Ralea.
Regarding Claim 22, Ralea discloses an electric service brake system 30 for a vehicle (see Figure 2) having all the features of the instant invention including:  a) at least one electric service brake device 34/88 wherein a service brake force is generated by an electric service brake actuator 44 (see paragraphs 0026 and 0047), b) at least two control units 40 (see paragraph 0025), each having a capacitor-based power source 64,66 (see Figure 2 and paragraph 0039) which is formed by or comprises a capacitor and supplies electric power to the electric service brake actuator 44 (see Figure 2 and paragraphs 0037-0039), c) a control device 62 comprising control logic (see paragraph 0033), d) a connection to a recharging power source 78, the control device 62 controlling a flow of electric energy from the recharging power source 78 to the capacitor-based power sources 64,66 (see Figure 2 and paragraphs 0033 and 0043), e) each control unit 40 being configured to supply power to a power supply circuit 72L or 72R (see paragraphs 0036-0039), and f) the control units 40 being configured to supply electric power also to another power supply circuit 72L or 72R (see paragraph 0036 -0039).
Allowable Subject Matter
Claims 1-21 are allowed.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed August 26, 2022, with respect to Claims 1-21 have been fully considered and are persuasive.  The previous rejections of Claims 1-7, and 10 have been withdrawn. 
Claims 8, 12-14, and 17-18 previously withdrawn from consideration as being drawn to a non-elected Species have now been rejoined, considered, and ultimately allowed due to the allowability of independent Claim 1. 
Applicant's arguments filed August 26, 2022 regarding new Claims 22 and 23 have been fully considered but they are not persuasive.
Applicant argues that new Claim 22 and 23 are allowable over the prior art but as outlined in the rejection above, Ralea discloses all the features of new independent Claim 22. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        11/02/22